ORDER
PER CURIAM
On consideration of the certified order disbarring respondent from the practice of law in the state of New Jersey by consent, this court’s May 27, 2015, order directing respondent to show cause he should not be disbarred as reciprocal discipline, and the statement of Bar Counsel, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Robert Seguin is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C.2010); In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement the period of respondent’s disbarment will not begin to run until such time as he files a D.C.Bar. R. XI, § 14(g) affidavit.